United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.O., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
CORPS OF ENGINEERS, Walla Walla, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1401
Issued: February 23, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 22, 2016 appellant filed a timely appeal from a June 6, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits effective August 18, 2015 as he no longer had
residuals or disability causally related to the accepted August 17, 1983 employment injury; and
(2) whether appellant has established that he had residuals or continuing disability after
August 18, 2015 causally related to his August 17, 1983 employment injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 14, 1983 appellant, then a 38-year-old part-time laborer, filed a traumatic
injury claim (Form CA-1) alleging that on August 17, 1983 he sustained an injury as a result of
being jerked forward when he swung a sledge hammer and missed a pole while in the
performance of duty. He stopped work on August 22, 1983. On October 1, 1983 appellant’s
temporary appointment expired. OWCP accepted his claim for lumbosacral strain, aggravation
of degenerative disc disease, and lumbar disc herniation L5-S1. It paid compensation benefits
and placed appellant on the periodic rolls.
Appellant continued to receive medical treatment for his back condition as well as for
concurrent nonwork-related conditions. He underwent back surgery in 1992. The record also
reveals that appellant had preexisting back injuries due to his military service in the Army. He
asserted that he recovered from his prior back injuries before the start of his federal employment
in 1982.
On June 4, 1999 OWCP proposed to terminate appellant’s wage-loss compensation
benefits based on a May 24, 1999 report of Dr. Charles Perkins, a Board-certified neurologist
and second opinion examiner. It finalized the proposed termination of benefits in a decision
dated July 8, 1999. On July 26, 1999 OWCP received appellant’s request for a hearing before an
OWCP hearing representative. Following a preliminary review, by decision dated September 14,
1999, OWCP’s hearing representative reversed the July 8, 1999 decision terminating appellant’s
wage-loss compensation benefits finding that OWCP did not meet its burden of proof. OWCP
reinstated appellant’s wage-loss compensation and medical benefits.
Appellant continued to receive medical treatment for his accepted conditions and
underwent several OWCP-directed examinations to determine whether he continued to suffer
residuals and remained disabled due to his August 17, 1983 employment injury.
On July 31, 2007 OWCP again proposed to terminate appellant’s wage-loss
compensation and medical benefits based on the June 11, 2007 report of Dr. Robert Aigner, a
Board-certified neurologist and impartial medical examiner (IME),2 who opined that appellant no
longer had any residuals or disability due to his August 17, 1983 employment injury.
In a letter dated September 20, 2007, OWCP determined that the July 31, 2007 notice of
proposed termination was premature because further development of Dr. Rutberg’s medical
opinion was needed. It requested an addendum report from Dr. Rutberg regarding appellant’s
employment-related conditions and any continuing disability. The evidence of record does not
contain any additional reports from Dr. Rutberg.

2

OWCP determined that a conflict in medical evidence existed between Dr. Haley Minnehan, a Board-certified
family practitioner and appellant’s treating physician, who indicated that she treated him for chronic low back and
neck pain due to the August 17, 1983 employment injury, and Dr. David L. Rutberg, a Board-certified neurospine
surgeon and second opinion examiner, who opined that appellant no longer suffered residuals of his work-related
injury and was able to return to work.

2

Appellant continued to receive medical treatment for his back, neck, and lower extremity
symptoms. The evidence of record contains very limited medical records from 2007 to 2013
with no medical reports from appellant’s physicians from 2009 to 2010.
On June 17, 2011 OWCP referred appellant to Dr. Roy T. Frizzell, a Board-certified
neurosurgeon, for a second opinion examination to determine whether he continued to suffer
residuals of his August 17, 1983 employment injury and whether he remained disabled from
work. In a July 11, 2011 report, Dr. Frizzell described appellant’s employment injury and
reviewed his history. He provided examination findings and diagnosed resolved lumbar strain,
aggravation of degenerative disc disease, and lumbar herniation L5-S1, resolved by surgery
of 1992. Dr. Frizzell opined that appellant’s condition of aggravation of disc disease was active
and continued to be related to the August 17, 1983 employment injury, but he no longer had
ongoing residuals of lumbosacral strain and disc herniation of L5-S1.
Appellant received medical treatment from Dr. T. William Hill, a Board-certified
neurosurgeon. In reports dated July 28 and September 19, 2011, Dr. Hill related that appellant
had a history of back and increasing leg pain. He reviewed appellant’s history and provided
findings on physical examination. Dr. Hill noted that a lumbar magnetic resonance imaging
(MRI) scan examination showed degenerative changes and a left paracentral disc protrusion with
possible impingement on the L5 root. He opined that appellant had back and leg symptoms,
more on the left than right, with foraminal stenosis and an eccentric disc protrusion with bony
spur on the left at L4-5. Dr. Hill recommended a series of lumbar epidural steroid injections and
advised that if appellant’s symptoms continued he would consider lumbar decompression,
instrumentation, and fusion surgery.
The record does not contain any medical reports from 2012.
On April 1, 2013 OWCP reviewed appellant’s record and noted that the last medical
report from his treating physician was from 2011. It requested that he arrange for the submission
of an updated medical report that addressed the questions presented regarding his current
medical condition.
In an April 28, 2013 narrative letter, Dr. Minnehan reported that appellant had an acute
L4-5 disc herniation, causing disability. She mentioned that he had been examined by a
neurosurgeon who recommended surgery to alleviate his pain. In an April 28, 2013 work
capacity evaluation form (OWCP 5c), Dr. Minnehan indicated that appellant was not capable of
performing his usual job or to work full time with restrictions. She explained that he was unable
to work due to constant pain. In chart notes dated April 10 and 29, 2013, Dr. Minnehan related
his continued complaints of persistent neck and back pain. She noted that his back pain was long
and extensive and related to an August 17, 1983 work injury. Dr. Minnehan reviewed
appellant’s history and provided physical examination findings. She opined that he had chronic
low back pain related to an L4-5 disc protrusion on the left.
No other medical reports were submitted to the record until 2015.
On May 18, 2015 OWCP referred appellant to Dr. Spencer Greendyke, a Board-certified
orthopedic surgeon, for a second opinion examination to determine whether appellant continued

3

to suffer residuals of his August 17, 1983 employment injury and whether he required further
medical treatment.
In a June 22, 2015 report, Dr. Greendyke described the August 17, 1983 employment
injury regarding low back and cervical strain, temporary exacerbation of preexisting lumbar
degenerative disc disease, and herniated L5-S1 disc. He also noted appellant’s preexisting
service-connected back injury while serving in the U.S. Army. Dr. Greendyke discussed the
medical treatment appellant received and indicated that a thorough records review was
documented in the IME report from Dr. Frizzell dated July 11, 2011. He related appellant’s
current complaints of constant low back pain and bilateral upper and lower extremity weakness.
Upon examination of appellant’s cervical and lumbar spine, Dr. Greendyke observed no clinical
deformity, scoliosis, muscle atrophy, or visible passes. He indicated that palpation of the lumbar
spine revealed no evidence of muscle spasm, point tenderness, crepitus, or palpable masses.
Neuromuscular examination revealed grossly intact sensation to light touch and no clonus in the
lower extremities. Dr. Greendyke reported that deep tendon reflexes were +1/4 and bilaterally
symmetric in the upper and lower extremities. Straight leg raise testing was positive in both the
seated and supine positions.
Dr. Greendyke noted persistent subjective complaints of cervical and lumbar pain with
left upper and lower extremity numbness, and substantiated by objective diagnostic testing,
unrelated to the August 17, 1983 employment injury, on a more likely than not basis. He opined
that appellant’s accepted conditions had completely resolved. Dr. Greendyke noted that the
condition of lumbosacral strain had resolved completely, the condition of aggravation of
degenerative disc disease had resolved within months of the August 17, 1983 employment
injury, and the condition of herniated disc at L5-S1 had resolved after the 1992 lumbar surgery.
He reported that recent MRI scan studies showed that appellant appeared to have developed
lumbar spondylosis with arthritis, which was normal for his age. Dr. Greendyke explained that
appellant developed lumbar spine arthritis and spondylosis over the years, which was related to
the normal progression of degenerative disc disease. He believed that this condition was the
source of appellant’s ongoing complaints of low back pain. Dr. Greendyke concluded that, as a
result of the August 17, 1983 work injury, appellant sustained a temporary exacerbation of his
preexisting lumbar spine disc degeneration and previous lumbosacral strain injuries. He advised
that appellant did not have any work limitations attributable to his employment injury.
On July 13, 2015 OWCP proposed to terminate appellant’s wage-loss compensation and
medical benefits based on Dr. Greendyke’s June 22, 2015 report. It determined that the weight
of the medical evidence rested with Dr. Greendyke, who opined that appellant no longer suffered
residuals of his August 17, 1983 employment injury and was no longer disabled from work.
Appellant was afforded 30 days to submit evidence or argument if he disagreed with the
decision.
In a July 29, 2015 report, Dr. Hill related that appellant was evaluated on July 27, 2015
and that he was last seen in 2011 for back and bilateral leg pain. In 2011, appellant was found to
have a herniated disc with lateral recess and foraminal stenosis at L4-5 based upon MRI scan
evaluation. Dr. Hill noted appellant’s physical examination findings and related that, due to
appellant’s current pain complaints, he may have a worsening herniation or possible extrusion.
He therefore recommended that appellant undergo another lumbar MRI scan.

4

By letter dated August 3, 2015, appellant requested that OWCP call Dr. Hill and
authorize an MRI scan. He related that Dr. Hill believed that appellant’s lumbar condition was
worsening.
OWCP finalized the proposed termination of appellant’s wage-loss compensation and
medical benefits in a decision dated August 18, 2015. It found that Dr. Greendyke’s June 22,
2015 second opinion report represented the weight of the medical evidence and established that
appellant no longer suffered residuals of or disability due to his August 17, 1983 employment
injury.
On August 24, 2015 OWCP received appellant’s request for a hearing before an OWCP
hearing representative. Appellant asserted in a letter dated September 25, 2016 that his back still
bothered him. He pointed out that he had done everything OWCP had asked him and questioned
how OWCP could terminate his wage-loss compensation benefits based on the opinion of a
physician who did not even examine him and only questioned him for six minutes. Appellant
related that his physician informed him that he needed back surgery and alleged that MRI scan
testing confirmed his treating physician’s recommendation.
On September 8, 2015 OWCP received an August 14, 2015 MRI scan report, wherein
Dr. Mark A. Terry, a Board-certified diagnostic radiologist, noted that appellant complained of
back and left leg pain. Dr. Terry related that there were no changes since the 2011 examination,
“which probably” constituted herniated nucleus pulposus L4-5 on the left side and annular tear at
the same level.
Appellant’s wife provided a statement dated October 16, 2015. She described the various
problems appellant had experienced regarding his claim. Appellant’s wife pointed out that
appellant’s treating physicians believed that he needed surgery, but OWCP’s physicians
disagreed. She asserted that appellant continued to experience severe back pain and needed
surgery to resolve his condition.
On October 28, 2015 appellant underwent lumbar surgery.
In a March 11, 2016 progress note, Dr. Hill indicated that a follow-up MRI scan revealed
good compression at L3-4, L4-5 with some scar tissues surrounding the nerve roots, but no
significant compression or displacement of the nerve roots. He related that there was still a small
bulge in the foramen at L3-4 on the left, but the nerve root did not appear to be as displaced as
his previous scans. Dr. Hill recommended that appellant undergo a series of lumbar epidural
steroid injections.
On April 12, 2016 a telephone hearing was held before an OWCP hearing representative.
Appellant alleged that he disagreed with OWCP’s decision to terminate his wage-loss
compensation and medical benefits based on Dr. Greendyke’s report. He pointed out that
Dr. Greendyke never examined him or looked at his back, but only interviewed him for six
minutes. Appellant asserted that all the physicians that OWCP referred him to did not examine
his back, but simply attributed his neck and back symptoms to his military service. He explained
that the only back injuries he sustained in the military were pulled muscles and pointed out that

5

when he left the military he underwent a physical examination, which confirmed that he was in
good shape.
By decision dated June 6, 2016, OWCP’s hearing representative affirmed the August 18,
2015 termination decision. He found that the weight of medical evidence rested with the
June 11, 2015 second opinion report of Dr. Greendyke, who opined that appellant’s August 17,
1983 employment injury had resolved and that he was no longer disabled from work as a result
of his accepted injury.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
termination or modification of an employee’s benefits.3 It may not terminate compensation
without establishing that the disability had ceased or that it was no longer related to the
employment.4 OWCP’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.5 The right to
medical benefits for an accepted condition is not limited to the period of entitlement for
disability compensation.6 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which
require further medical treatment.7
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained lumbar strain, lumbar disc herniation at L5-S1,
and aggravation of degenerative disc disease as a result of an August 17, 1983 employment
injury. Appellant stopped work on August 22, 1983 and received compensation benefits on the
periodic rolls. In a June 22, 2015 second opinion report, Dr. Greendyke opined that appellant no
longer suffered residuals or disability due to his August 17, 1983 employment injury. OWCP
determined that Dr. Greendyke’s opinion constituted the weight of the evidence and thereafter
terminated appellant’s entitlement to wage-loss compensation and medical benefits effective
August 18, 2015.
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits as of August 18, 2015 because the medical evidence fails to
establish that he had residuals or disability causally related to the August 17, 1983 employment
injury.
3

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

4
Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989); Vivien L. Minor, 37
ECAB 541 (1986).
5

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

6

A.P., Docket No. 08-1822 (issued August 5, 2009); T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB
677 (2005).
7

A.P., id.; James F. Weikel, 54 ECAB 660 (2003); Pamela K. Guesford, 53 ECAB 727 (2002).

6

As appellant had not submitted any medical evidence to the record since April 2013 to
substantiate his ongoing residuals and disability, OWCP referred appellant to Dr. Greendyke on
May 18, 2015.8
The Board finds that OWCP properly accorded the weight of medical evidence to
Dr. Greendyke’s second opinion report. Dr. Greendyke provided an accurate description of the
August 17, 1983 employment injury and physical examination findings. He noted persistent
subjective complaints of cervical and lumbar pain with left upper and lower extremity numbness
unrelated to the August 17, 1983 employment injury. Dr. Greendyke related that appellant had
developed lumbar spine arthritis and spondylosis due to the normal progression of degenerative
disc disease. He opined that this condition was the source of appellant’s ongoing low back pain.
Dr. Greendyke reported that appellant’s accepted conditions had completely resolved. He noted
that the condition of lumbosacral strain had resolved completely, the condition of aggravation of
degenerative disc disease had resolved within months of the August 17, 1983 employment
injury, and the condition of herniated disc at L5-S1 had resolved after the 1992 lumbar surgery.
Dr. Greendyke advised that appellant did not have any work limitations attributable to his
employment injury.
The Board finds that he had full knowledge of the relevant facts and properly evaluated
the course of appellant’s condition. Dr. Greendyke’s opinion is based on a proper factual and
medical history and his report supported a detailed knowledge of this history. He reviewed
appellant’s extensive medical records and made his own examination findings to reach a
reasoned conclusion regarding appellant’s conditions.9 At the time benefits were terminated,
Dr. Greendyke found no basis for the existence of residuals of the accepted conditions or to
attribute any continued disability to appellant’s accepted conditions. His opinion as set forth in
his June 22, 2015 report is found to be probative evidence and reliable. The Board finds that
Dr. Greendyke’s opinion constitutes the weight of the medical evidence and is sufficient to
justify OWCP’s termination of benefits for the accepted conditions.10
Prior to the termination of appellant’s compensation benefits, OWCP received the
July 29, 2015 report from Dr. Hill. Dr. Hill summarized findings from appellant’s 2011
evaluation, appellant’s current complaints and he then recommended a new MRI scan evaluation.
Dr. Hill’s report was of limited probative value and was not in equipoise with that of
Dr. Greendyke as he offered no probative medical opinion, based upon objective current
findings, as to whether appellant had residuals or disability causally related to his August 17,

8

See Felipe Cordova, Docket No. 04-0297 (issued April 19, 2004) (for a discussion that medical evidence which
is two years old had grown stale and its relevance greatly diminished).
9
See Michael S. Mina, 57 ECAB 379 (2006) (the opportunity for and thoroughness of examination, the accuracy
and completeness of the physician’s knowledge of the facts and medical history, the care of analysis manifested, and
the medical rationale expressed in support of the physician’s opinion are facts, which determine the weight to be
given to each individual report).
10

See S.G., Docket No. 16-0390 (issued September 20, 2017).

7

1983 employment injury. The Board finds therefore that Dr. Hills’s report was of limited
probative value because it was equivocal and speculative in nature.11
The Board finds therefore that OWCP properly terminated appellant’s compensation
effective August 18, 2015 based on Dr. Greendyke’s opinion.
LEGAL PRECEDENT -- ISSUE 2
As OWCP properly terminated appellant’s compensation benefits, the burden shifts to the
employee to establish continuing disability after that date causally related to his or her accepted
injury.12 To establish causal relationship between the accepted conditions as well as any
attendant disability claimed and the employment injury, the employee must submit rationalized
medical evidence based on a complete medical and factual background supporting such causal
relationship.13 Causal relationship is a medical issue and the medical evidence required to
establish causal relationship is rationalized medical evidence.14
ANALYSIS -- ISSUE 2
The Board finds that appellant failed to establish that he had any continuing disability or
residuals of his accepted lumbosacral strain, aggravation of degenerative disc disease, or L5-S1
disc herniation, on or after August 18, 2015.
The issue of whether appellant remains entitled to compensation for continuing disability
and whether he continued to experience residuals from his accepted condition is a medical one,
based on the medical evidence of record.15
Following the termination of his compensation benefits, appellant submitted an
August 14, 2015 MRI scan report from Dr. Terry, as well as an additional report from Dr. Hill,
and an October 16, 2015 statement from his wife.
Dr. Terry’s August 14, 2015 MRI scan report noted findings of eccentric bulge “which
probably” constituted a herniated nucleus pulposus at L4-5 and annular tear at the same level.
Terms such as “could be” or “most probably” are speculative in nature and the Board has held
that such opinions are therefore of limited probative value.16 The other diagnosis of annular tear
was not an accepted condition. The Board has found that diagnostic studies are of limited
11

See G.P., Docket No. 17-0039 (issued July 14, 2017).

12

Manuel Gill, 52 ECAB 282 (2001). See G.C., Docket No. 17-0062 (issued December 11, 2017).

13

R.D., Docket No. 16-0982 (issued December 20, 2016); R.F., Docket No. 16-0845 (issued July 25, 2017).

14

Paul Foster, 56 ECAB 208 (2004); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

15

Gary R. Sieber, 46 ECAB 215 (1994); see also G.C., supra note 12.

16

S.E., Docket No. 08-2214 (issued May 6, 2009) (the Board has held that opinions such as the condition is
probably related, most likely related, or could be related are speculative and diminish the probative value of the
medical opinion).

8

probative value as they do not address the issue of continuing disability or whether the employee
still had residuals causally related to the accepted employment injury.17
OWCP also received another report from Dr. Hill. Dr. Hill related in his March 11, 2016
report that a follow up MRI scan showed good compression at L3-4, and L4-5, with some scar
tissue surrounding the nerve roots, but no significant compression or displacement of the nerve
roots. He also noted a small bulge at L3-4, but again the nerve root did not appear displaced. As
previously noted, following termination of compensation it is appellant’s burden of proof to
establish that he was disabled or currently required medical treatment due to an employmentrelated condition.18 Dr. Hill’s report does not address residuals or disability after August 18,
2015 due to the accepted conditions of lumbosacral strain, aggravation of degenerative disc
disease, or lumbar disc herniation at L5-S1. As such his report is of limited probative value.19
Appellant also submitted a statement from his wife in support of his claim for continuing
disability. A lay opinion however is of no probative value as lay individuals are not competent
to render a medical opinion.20
For the reasons discussed above, appellant has not met his burden of proof to establish
continuing residuals or disability on or after August 18, 2015.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective August 18, 2015. The Board further finds that
appellant has not established continuing residuals or disability on or after August 18, 2015
causally related to his August 17, 1983 employment injury.

17

See T.M., Docket No. 16-1033 (issued June 22, 2017).

18

Supra note 15.

19

See P.M., Docket No. 16-1321 (issued January 10, 2017).

20

See R.B., Docket No. 15-1143 (issued January 27, 2016).

9

ORDER
IT IS HEREBY ORDERED THAT the June 6, 2016 decision of the Office of Workers’
Compensation Programs is affirmed.21
Issued: February 23, 2018
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

21
Colleen Duffy Kiko, Judge, participated in this decision, but was no longer a member of the Board effective
December 11, 2017.

10

